Order entered January 6, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01583-CV

                               SEBASTIAN LOMBARDO, Appellant

                                                  V.

                          SHOUVIK BHATTACHARYYA, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC13-00133

                                             ORDER
                          Before Justices Lang-Miers, Lewis, and Brown

       We GRANT appellant’s November 25, 2013 motion for temporary stay of all trial court

proceedings including discovery. We STAY all trial court proceedings including discovery until

further order of this Court.

       We GRANT appellant’s December 16, 2013 unopposed motion for an extension of time

to file a brief. Appellant shall file his brief on or before January 21, 2014.

                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE